Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                             CASE NO.:

  WINDY LUCIUS,

         Plaintiff,

  v.

  BEST WESTERN INTERNATIONAL,
  INC.,

              Defendant.
  __________________________________/

                           COMPLAINT FOR INJUNCTIVE RELIEF

         Windy Lucius, (“Plaintiff”) by and through her undersigned counsel, hereby files this

  complaint and sues Defendant, BEST WESTERN INTERNATIONAL, INC., a foreign not for

  profit corporation doing business in Florida and alleges as follows:

                                          INTRODUCTION

         1.      Plaintiff Windy Lucius brings this action individually against BEST WESTERN

  INTERNATIONAL, INC., (“Defendant”), alleging violations of Title III of the Americans with

  Disabilities Act, 42 U.S.C. § 12101 et seq., (hereinafter, “ADA”).

         2.      Plaintiff is blind. She is young, social and involved. She has been blind for the past

  nine years. She uses the internet to help her navigate a world of goods, products and services like

  the sighted. The internet, websites and mobile applications provide her a window into the world

  that she would not otherwise have. She brings this action against Defendant for offering and

  maintaining a mobile application (software that is intended to run on mobile devices such as

  phones or tablet computers) that is not fully accessible and independently usable by visually
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 2 of 13



  impaired consumers. The mobile application (“app”) at issue is available through the Apple “app

  store” for download and installation on Apple devices, (hereinafter, “app”). Defendant developed

  the app and made it available to millions of phone and tablet users in the Apple app store.

         3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

  is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

  whether places of public accommodation and/or their websites are in compliance with the ADA.

         4.      Defendant offers its hotel-related app to the general public from which it allows

  users to make reservations using the Hotel’s online reservation system, as well as access the

  reservation system, explore hotel amenities and area activities in conjunction with its physical

  location. Defendant has subjected itself to the ADA because Defendant’s app is offered as a tool

  to promote, advertise and make reservations for its brick and mortar locations, which are places of

  public accommodation. As a result, the app must interact with Defendant’s physical locations and

  the public, and in doing so must comply with the ADA, which means it must not discriminate

  against individuals with disabilities and may not deny full and equal enjoyment of the goods and

  services afforded to the general public.

         5.      Blind and visually impaired consumers must use the assistive technology on the

  iPhone to access app content. The app must be designed and programmed to work with the assistive

  technology available on the iPhone. Defendant’s app, however, contains digital barriers which

  limit the ability of blind and visually impaired consumers to access it, even with Apple’s assistive

  technology.

         6.      Defendant’s app does not properly interact with Apple’s assistive technology in a

  manner that will allow the blind and visually impaired to enjoy the app, nor does it provide other

  means to accommodate the blind and visually impaired.




                                                   2
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 3 of 13



          7.      Plaintiff has downloaded and attempted to patronize Defendant’s app in the past

  and intends to continue to make further attempts to patronize Defendant’s app so that she can make

  reservations for a short vacation or get away. However, unless Defendant is required to eliminate

  the access barriers at issue and required to change its policies so that access barriers do not reoccur

  on Defendant’s app, Plaintiff will continue to be denied full and equal access to the app as

  described and will be deterred from fully using Defendant’s app for making reservations or

  exploring the amenities at the physical locations.

          8.      Plaintiff continues to attempt to utilize the app and/or plans to continue to attempt

  to utilize the app in the near future to access the reservation system and other goods and services

  offered there. In the alternative, Plaintiff intends to monitor the app in the near future, as a tester,

  to ascertain whether it has been updated to interact properly with screen reader software.

          9.      Plaintiff is continuously aware of the violations on Defendant’s app and is aware

  that it would be a futile gesture to attempt to utilize the app as long as those violations exist unless

  she is willing to suffer additional discrimination.

          10.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

  result of the discriminatory conditions present at Defendant’s app. By continuing to operate its app

  with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation and

  segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

  privileges and/or accommodations available to the general public. By encountering the

  discriminatory conditions at Defendant’s app, and knowing that it would be a futile gesture to

  attempt to utilize the app unless she is willing to endure additional discrimination, Plaintiff is

  deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

  available to the general public and is deterred and discouraged from doing so. By maintaining an




                                                     3
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 4 of 13



  app with violations, Defendant deprives Plaintiff the equality of opportunity offered to the general

  public.

            11.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

  of the Defendant’s discrimination until the Defendant is compelled to comply with the

  requirements of the ADA.

            12.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

  from the Defendant’s non-compliance with the ADA with respect to this app as described above.

  Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

  in violation of the ADA by the Defendant. Plaintiff desires to access the app to avail herself of the

  benefits, advantages, goods and services therein, and/or to assure herself that this app is in

  compliance with the ADA so that she and others similarly situated will have full and equal

  enjoyment of the app without fear of discrimination.

            13.   The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks in

  this action. The ADA provides, in part:

                  [i]n the case of violations of . . . this title, injunctive relief shall include an
                  order requiring the . . . modification of a policy . . .

  42 U.S.C. § 12188(a)(2).

            14.   Therefore, Plaintiff seeks a declaration that Defendant’s app violates federal law as

  described and an injunction requiring Defendant to modify its app so that it is fully accessible to,

  and independently usable by, blind or visually impaired individuals. Plaintiff further requests that

  the Court retain jurisdiction of this matter for a period to be determined to ensure that Defendant

  comes into compliance with the requirements of the ADA and to ensure that Defendant has adopted

  and is following an institutional policy that will, in fact, cause Defendant’s app to remain in

  compliance with the law.



                                                      4
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 5 of 13




                                        5
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 6 of 13



                                    JURISDICTION AND VENUE

          15.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

  U.S.C. § 12188.

          16.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

  substantial business in this judicial district where it has multiple physical locations.

          17.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

  this is the judicial district in which Defendant resides, and in which a substantial part of the acts

  and omissions giving rise to the claims occurred.

          18.     This Court has personal jurisdiction over BEST WESTERN INTERNATIONAL,

  INC., pursuant to, inter alia, Florida’s long arm statute F.S. § 48.193, in that Defendant: (a)

  operates, conducts, engages in, and/or carries on a business or business ventures (s) in Florida

  and/or has an office or agency in Florida; (b) has committed one or more tortious acts within

  Florida; (c) was and/or is engaged in substantial and not isolated activity within Florida; and/or (d)

  has purposely availed itself of Florida’s laws, services and/or benefits and therefore should

  reasonably anticipate being hailed into one or more of the courts within the State of Florida.

                                                PARTIES

          19.     Plaintiff, Windy Lucius, is and, at all times relevant hereto, was a resident of the

  State of Florida. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore

  a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

  implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

          20.     Defendant BEST WESTERN INTERNATIONAL, INC., owns, operates and

  maintains a hotel called BEST WESTERN, in the Southern District of Florida either through

  franchisees, affiliates, partners or other entities. Defendant owns and/or operates a website for the




                                                     6
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 7 of 13



  Hotel’s physical location, which offers such services to the public, as listing available rooms,

  amenities, making reservations, providing dining options and local area attractions and locating

  the physical location of the physical place of lodging. Defendant also offers those items to the

  public through its app. Defendant’s hotels and accompanying app work collectively and are public

  accommodations pursuant to 42 U.S.C. § 12181(7)(E).

                                               FACTS

         21.     Defendant owns, operates and controls an app from which it allows users to make

  online reservations. Defendant offers these same services from their corresponding brick and

  mortar locations. Defendant’s app also helps users locate hotels, view pricing and specials, and a

  variety of other functions.

         22.     Defendant’s app is a nexus to a place of public accommodation pursuant to 42

  U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

  disabilities have access to full and equal enjoyment of the goods and services offered on its app.

         23.     Blind and visually impaired individuals may access apps by using accessibility

  features in conjunction with screen reader software that converts text to audio. Screen reader

  software provides the primary method by which a visually impaired person may independently use

  the internet. Unless the app is designed to be accessed with screen reader software, visually

  impaired individuals are unable to fully access app and the information, products, and services

  available through the app.

         24.     The international app standards organization, W3C, has published WCAG 2.1 A

  and WCAG 2.1 AA (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1 A and

  WCAG 2.1 AA provide widely accepted guidelines for making apps accessible to individuals with

  disabilities and compatible with screen reader software. These guidelines have been endorsed by




                                                   7
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 8 of 13



  the United States Department of Justice and numerous U.S. District Courts.

         25.     Plaintiff is legally blind and uses VoiceOver screen reader software (hereinafter,

  “Plaintiff’s software”) in order to access app content. Plaintiff’s software is the most popular screen

  reader software utilized worldwide by visually impaired individuals for Apple tablets and phones.

         26.     Despite several attempts to access Defendant’s goods and services including its

  reservation system, Defendant’s app did not integrate with Plaintiff’s software, nor was there any

  function within the app to permit access for visually impaired individuals through other means.

  Her attempts to make reservations and explore the hotel’s amenities were rendered futile because

  the app was inaccessible. Therefore, Plaintiff was denied the full use and enjoyment of the goods

  and services available on Defendant’s app as a result of access barriers on the app. VoiceOver

  users cannot change the dates for a stay because this field and values are not labeled and are

  skipped by VoiceOver, therefore, users cannot book a reservation.

         27.     Defendant’s app does not meet the WCAG 2.1 A level of accessibility. As to WCAG

  guideline 1.3.1 – Info and Relationships, information, structure, and relationships conveyed

  through presentation can be programmatically determined or are also available in text. Here, the

  label is not properly associated with the switch button. The button and label are read independently

  of one another. As to WCAG guideline 2.4.3 – Focus Order, the app should provide focus in a

  logical order that preserves meaning and operability. Here, after selecting the state for the user’s

  address, the focus is returned to the back button at the very top of the page. The user must then re-

  navigate through all of the content proceeding the address form to return to their place. As to

  WCAG guideline 2.5.3 – Label in Name, any component that has text or images of text should have

  an accessible name shown in visible text. Here, VoiceOver users cannot select dates for a stay.

  These fields are skipped by VoiceOver. As to WCAG guideline 4.1.2 – Name, Role, Value, all



                                                    8
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 9 of 13



  elements should be built for accessibility. Here, the first step of the first screen has an unlabeled

  search box to enter a destination. This does not have an accessible name. Users only hear an

  unlabeled graphic and then blank.

          28.    Defendant’s app does not meet the WCAG 2.1 AA level of accessibility. As to

  WCAG guideline 1.3.5 – Identify Input Purpose, the input fields must have an appropriate

  autocomplete feature. Here, a full keyboard is shown for a zip code input field, when a numbers-

  only keyboard should be shown. As to WCAG guideline 2.4.7 – Focus Visible, the keyboard focus

  should be visible and clear. Here, there are elements with no accessible information, it is unclear

  which element the user is focused on or what purpose that element has. As to WCAG guideline

  4.1.3 – Status Messages, if a status message is presented and focus is not set to that message, then

  the message must be announced to screen reader users. Here, the status message is neither given

  keyboard focus nor announced to the user upon display.

          29.    By failing to adequately design and program its app to accurately and sufficiently

  integrate with VoiceOver, Defendant has discriminated against Plaintiff and others with visual

  impairments on the basis of a disability by denying them full and equal enjoyment of the app, in

  violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

          30.    As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

  app and suffered an injury in fact including loss of dignity, mental anguish and other tangible

  injuries.

          31.    The barriers on the app have caused a denial of Plaintiff’s full and equal access

  multiple times in the past, and now deter Plaintiff from attempting to use Defendant’s app.

          32.    If Defendant’s app were accessible, Plaintiff could independently research, review

  and reserve a room from Defendant’s hotels online, as well as utilize the other functions on the




                                                   9
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 10 of 13



   app.

          33.     Plaintiff believes that although Defendant may have centralized policies regarding

   the maintenance and operation of its app, Defendant has never had a plan or policy that is

   reasonable calculated to make its app fully accessible to, and independently usable by, people with

   visual impairments.

          34.     Without injunctive relief, Plaintiff and other visually impaired individuals will

   continue to be unable to independently use Defendant’s app in violation of their rights under the

   ADA.

                                    SUBSTANTIVE VIOLATION

                           (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

          35.     The allegations contained in the previous paragraphs are incorporated by reference.

          36.     Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

   individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

   the goods, facilities, privileges, advantages or accommodations of any place of public

   accommodation by any person who owns, leases (or leases to), or operates a place of public

   accommodation.” 42 U.S.C. § 12182(a).

          37.     Defendant’s hotels and accompanying app are public accommodations within the

   definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).

          38.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

   deny individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

   12182(b)(1)(A)(i).

          39.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to



                                                    10
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 11 of 13



   deny individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

   afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

          40.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

   includes, among other things:

                  a failure to make reasonable modifications in policies, practices or
                  procedures, when such modifications are necessary to afford such goods,
                  services, facilities, privileges, advantages or accommodations to individuals
                  with disabilities, unless the entity can demonstrate that making such
                  modifications would fundamentally alter the nature of such goods, services,
                  facilities, privileges, advantages or accommodations; and a failure to take
                  such steps as may be necessary to ensure that no individual with a disability
                  is excluded, denied services, segregated or otherwise treated differently
                  than other individuals because of the absence of auxiliary aids and services,
                  unless the entity can demonstrate that taking such steps would
                  fundamentally alter the nature of good, service, facility, privilege,
                  advantage or accommodation being offered or would result in an undue
                  burden.

   42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

          41.     Title III requires that “[a] public accommodation shall furnish appropriate auxiliary

   aids and services where necessary to ensure effective communication with individuals with

   disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary

   aids and services,” including “…accessible electronic and information technology; or other

   effective methods of making visually delivered materials available to individuals who are blind or

   have low vision.” 28 C.F.R. § 36.303(b).

          42.     The acts alleged herein constitute violations of Title III of the ADA, and the

   regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

   substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

   12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has



                                                   11
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 12 of 13



   not been afforded the goods, services, privileges and advantages that are provided to other patrons

   who are not disabled, and/or has been provided goods, services, privileges and advantages that are

   inferior to those provided to non-disabled persons. These violations are ongoing as Defendant has

   failed to make any prompt and equitable changes to its app and policies in order to remedy its

   discriminatory conduct.

          43.     Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth and

   incorporated therein, Plaintiff, on behalf of herself and on behalf of others similarly situated

   requests relief as set forth below.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of herself and others similarly situated prays for:

          a.      A Declaratory Judgment that at the commencement of this action Defendant was
                  in violation of the specific requirements of Title III of the ADA described above,
                  and the relevant implementing regulations of the ADA, in that Defendant took no
                  action that was reasonably calculated to ensure that its app is fully accessible to,
                  and independently usable by, blind individuals;

          b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
                  (a) which directs Defendant to take all steps necessary to brings its app into full
                  compliance with the requirements set forth in the ADA, and its implementing
                  regulations, so that its app is fully accessible to, and independently usable by, blind
                  individuals, and which further directs that the Court shall retain jurisdiction for a
                  period to be determined to ensure that Defendant has adopted and is following an
                  institutional policy that will in fact cause Defendant to remain fully in compliance
                  with the law;

          c.      Payment of costs of suit;

          d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
                  § 36.505; and,

          e.      The provision of whatever other relief the Court deems just, equitable and
                  appropriate.




                                                    12
Case 1:19-cv-24813-XXXX Document 1 Entered on FLSD Docket 11/20/2019 Page 13 of 13



   Dated: November 20, 2019


                                      Respectfully submitted,

                                      /s/ J. Courtney Cunningham
                                      J. Courtney Cunningham, Esq.
                                      J. COURTNEY CUNNINGHAM, PLLC
                                      FBN: 628166
                                      8950 SW 74TH Court, Suite 2201
                                      Miami, FL 33156
                                      Telephone: 305-351-2014
                                      cc@cunninghampllc.com


                                      /s/ Jessica L. Kerr, Esq.
                                      Jessica Kerr, Esquire
                                      THE ADVOCACY GROUP
                                      FBN: 92810
                                      200 S.E. 6th St. Ste. 504
                                      Fort Lauderdale, Florida 33301
                                      Telephone: (954) 282-1858
                                      Facsimile: (844) 786-3694
                                      service@advocacypa.com




                                        13
